Citation Nr: 9916759	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  95-00 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to December 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the veteran's claim for 
service connection for PTSD.  

When this matter was previously before the Board in May 1997 
it was REMANDED to the RO for further development, which has 
been accomplished.  The case is now before the Board for 
appellate consideration.



REMAND

In general, in order to establish service connection for a 
claimed disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  See 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  Service connection 
for PTSD requires medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  See 38 
C.F.R. § 3.304(f) (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997).

Under the new Cohen criteria, the veteran has met his burden 
of submitting a well-grounded PTSD claim because he has 
submitted medical evidence of a current disability; lay 
evidence (presumed to be credible to establish well-
groundedness) of an in-service stressor, which in a PTSD case 
is the equivalent of in-service incurrence or aggravation; 
and medical evidence of a nexus between service and the 
current PTSD disability, in the form of a diagnosis by a 
physician.  See Cohen v. Brown, 10 Vet. App. 128, 137 (1997), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); and King v. Brown, 5 Vet. 
App. 19, 21 (1993).  Because the claim is well grounded, the 
VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1996); EF v. Derwinski, 1 
Vet. App. 324 (1991); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

In reviewing the veteran's claim, the Board observes that the 
veteran has recently provided some new information regarding 
his claim, in the form of testimony made during a February 
1999 hearing before the BVA, as well as photographs and a 
newspaper article describing the duties of the 725th 
Maintenance Battalion, of which the veteran was a member.  
The Board finds that, based on this new information, and in 
light of the evidence previously of record, a remand to the 
RO for further development is appropriate in order to assist 
the veteran as fully as possible in the development of his 
claim. 

Specifically, the Board observes that at the time of the 
veteran's hearing, he testified that he had been treated for 
PTSD at several VA medical facilities.  These facilities 
reportedly included the following: the Ann Arbor VA Medical 
Center (VAMC), the Chillicothe VAMC, the Brecksville VAMC, 
the Wade Park VAMC, and the Canton Clinic in Toledo.  He also 
stated that he had been treated at a private medical facility 
called the Appleseed Psychological Services in Mansfield, 
Ohio.  A review of the veteran's claims file reveals that 
while it appears that some of these VA records have already 
been requested and procured, particularly those from the 
Brecksville and Ann Arbor VAMCs, it appears that the records 
from some of these sources have not been requested.  
Furthermore, it is unclear whether all of the relevant 
records from the Brecksville and Ann Arbor VAMCs have been 
requested, particularly since the veteran appears to be 
suggesting that he was treated some time ago at many of these 
facilities, but the records from Ann Arbor VAMC are all 
recent.  Finally, the evidence from Appleseed Psychological 
Services consists solely of a letter from this source sent to 
the American Legion, summarizing treatment there.  This 
letter mentioned that the veteran was currently undergoing 
treatment for PTSD, which suggests that other medical records 
from that facility may exist.  In addition, it would 
potentially be useful to obtain the treatment records used in 
determining that the veteran suffered from PTSD, since they 
might indicate which stressors, if any, were relied upon in 
making this diagnosis.  Therefore, a remand to request these 
VA and private medical records is warranted.

In addition, the veteran also submitted a copy of an article 
entitled The 25th is Ready from the newspaper Tropic 
Lightning News, which stated the following:

The operational readiness of the 25th is 
the responsibility of the 725th 
Maintenance Battalion.  With its main 
facilities located at Cu Chi, the 
battalion is capable of handling all 
direct support maintenance problems that 
fall within its jurisdiction.  But, in 
keeping with its motto, "Service to The 
Line," the battalion has forward support 
units attached to each of the division's 
three brigades.

These forward companies further aid in 
the support of line units by sending out 
select men in "contact teams."  Each 
contact team has a cross-section of the 
company's maintenance carabilities [sic], 
with the know-how and equipment to solve 
any maintenance problem that arises.

In this regard, the veteran has stated that he spent a total 
of approximately 7 months "in the field" as part of his 
duties, where he was exposed to combat situations.  
Therefore, a request to the United States Armed Services 
Center for Research of Unit Records (USASCRUR) for 
information on the structure and deployment of the 725th 
Maintenance Battalion, particularly the "forward support 
units" and "contact teams" could potentially shed some 
light on the veteran's reported combat experiences while 
stationed in Vietnam.

Finally, the Board notes that one of the veteran's claimed 
stressors, i.e., the death of a friend named Michael Vullo, a 
radar repairman who served in the veteran's platoon, has been 
verified by independent evidence of record.  Although the 
veteran testified that he did not actually witness this 
soldier's death, the Board finds that a VA examination which 
takes into account this verified stressor is warranted.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issue on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:


1.  The RO should contact the VAMCs at 
Ann Arbor, Brecksville, Chillicothe, and 
Wade Park as well as the Canton Clinic 
and request that they provide copies of 
any records of mental health treatment 
provided to the veteran from the date of 
his discharge in December 1970 to the 
present.  After obtaining the necessary 
authorization, the RO should also request 
copies of any treatment records from 
Appleseed Psychological Services provided 
to the veteran for his PTSD.  

2.  The RO should also contact the 
veteran and request that he provide 
additional information containing 
specific details of the inservice 
stressful events which he claims led to 
his PTSD.  The veteran should 
specifically be requested to provide more 
detailed information on the alleged 
attack at Tay Nhin where he assisted a 
soldier who was badly injured in a rocket 
attack, including the approximate month 
and year of this incident as well as the 
names of any people who were killed or 
injured in this attack.  The veteran 
should be notified that this information 
is vitally important to the adjudication 
of his claim, and that his failure to 
provide this information may result in 
adverse consequences, to include the 
possible denial of his claim.

3.  With this information, the RO should 
review the file and prepare a summary of 
all the claimed stressors.  This summary 
must be prepared whether or not the 
veteran provides an additional statement, 
as requested above.  This summary and a 
copy of the veteran's DD 214 and all 
associated service documents should be 
sent to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Springfield, Virginia  
22150.  In addition, the RO should 
request any information they possess 
regarding the structure and deployment of 
the 725th Maintenance Battalion, 
particularly the "forward support 
units" and "contact teams" referred to 
in the copy of Tropic Lightning News.  A 
copy of the article entitled The 25th is 
Ready from the Tropic Lightning News 
should be sent with this request to 
assist the USASCRUR in its search.  If 
the USASCRUR does not possess or cannot 
locate such information, documentation 
from USASCRUR to that effect should be 
associated with the claims file.

5.  Following the receipt of the 
USASCRUR's response, and the completion 
of any development warranted or suggested 
by that office, the RO should prepare a 
report detailing the nature of any 
inservice stressful event verified by 
USASCRUR or other credible evidence of 
record.  This report should include the 
veteran's learning of the death of 
Michael Vullo, which has already been 
verified by the record.  This report is 
then to be added to the claims folder.

6.  After completing the above actions 
the veteran should be afforded a 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed, but 
should include psychological testing 
including PTSD sub scales.  Regarding the 
claim for PTSD, the RO must provide the 
examiner the summary of any stressors 
described above, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an inservice stressor 
has resulted in the current psychiatric 
symptoms.  The examiner should also 
determine whether the diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO. The report of 
examination should include the complete 
rationale for all opinions expressed.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1998), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.



		
	RAYMOND F. FERNER 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









